DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 16/214,384 entitled "SYSTEM AND METHODS FOR ANALYZING ROADSIDE ASSISTANCE SERVICE OF VEHICLES IN REAL TIME" filed on December 10, 2018.
Status of Claims
Claims 1, 2, 6-11, 12, and 13-20 have been amended and are hereby entered.
Claim 12  is replaced.
Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed September 25, 2020 has been entered. Claims 1-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed June 25, 2020.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2018    is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receive a request to treat a current breakdown” 
“identify… a vehicle profile”
“identify… a breakdown profile”
“determine…a service to treat the current breakdown”
“update… the identified vehicle profile and the identified breakdown profile”
“determine data pertaining to the one or more of the breakdown characteristic or the service”
“display…the data”
These limitations clearly relate to managing transactions/interactions between a vehicle owner and repair provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a request to treat a breakdown  or determine service to treat a breakdown recite a  commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processors”, “memory”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“vehicle”
generally linking to automotive conveyance as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
 “vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 3: 
“processors”: merely applying computer processing technology  as a tool to perform an abstract idea
Claim 4: 
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: 
“processors”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 7: 
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 8: 
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
Claim 9: 
“processors”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 10: 
“processors”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 11: (none found: does not include additional elements and merely narrows the abstract idea)

 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 12 recites: 
“receiving a request to treat a current breakdown” 
“identifying… a vehicle profile”
“identifying… a breakdown profile”
“determining…a service to treat the current breakdown”
“updating… the identified vehicle profile and the identified breakdown profile”
“determining data pertaining to the one or more of the breakdown characteristic or the service”
“displaying…the data”
These limitations clearly relate to managing transactions/interactions between a vehicle owner and repair provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a request to treat a breakdown  or determine service to treat a breakdown recite a  commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processors”, “computing device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“vehicle”
generally linking to automotive conveyance as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: 
 “vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
Claim 14: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 15: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
Claim 16: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 17: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 18: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“receiving a request to treat a current breakdown” 
“identifying… a vehicle profile”
“identifying… a breakdown profile”
“determining…a service to treat the current breakdown”
“updating… the identified vehicle profile and the identified breakdown profile”
“determining data pertaining to the one or more of the breakdown characteristic or the service”
“displaying…the data”
These limitations clearly relate to managing transactions/interactions between a vehicle owner and repair provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a request to treat a breakdown  or determine service to treat a breakdown recite a  commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processors”, “computing device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“vehicle”
generally linking to automotive conveyance as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 20: 
 “vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.   For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavie (“SYSTEM AND METHOD FOR SCHEDULING VEHICLE MAINTENANCE AND SERVICE”, U.S. Publication Number: 2016/0133066 A1), in view of Baalu (“VEHICLE SERVICE AUCTION SYSTEMS AND METHODS”, U.S. Publication Number: 2013/0338873 A1) 








Regarding Claim 1, 
Lavie teaches,





 one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:
(Lavie [0133]  using one or more conventional general purpose or specialized digital computers or microprocessors 
Lavie [0013] Memory: a storage device for digital information.)
receive a request to treat a current breakdown of at least an aspect of a vehicle, wherein the request includes a vehicle location and a vehicle identification;
(Lavie [0011] provides recommendations for replacement, maintenance and repair services. 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation).
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
identify, from a plurality of stored vehicle profiles, a vehicle profile based on the vehicle identification;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
 Lavie  [0102] In the historical vehicle maintenance and service database, there must exist actual maintenance and service records for many vehicles.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
identify, from a plurality of stored breakdown profiles, a breakdown profile based on a determined breakdown characteristic of the vehicle;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
 Lavie  [0102] In the historical vehicle maintenance and service database, there must exist actual maintenance and service records for many vehicles.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
determine, based on the vehicle location and  the breakdown characteristic of the vehicle, a service to treat the current breakdown,
(Lavie [0032] one of the goals is to predict the minimal maintenance needed to be performed to keep a vehicle at peak or acceptable operating conditions. It is desirable to extend the maintenance periods over manufacturer specifications if possible and safe. Maintenance required is a function, for example, of what kind of vehicle was being driven, the age and condition of the vehicle, the location, road or terrain conditions driven over and previous maintenance conducted on the vehicle. The cost of maintenance, for example, is a function of the location of the maintenance (regional variation in parts costs and labor costs), whether the maintenance is scheduled and the parts that need to be replaced.)
update, in real time, the identified vehicle profile and the identified breakdown profile, based on one or more of: the vehicle location, the breakdown characteristic of the vehicle, and the service rendered 
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0078] Available information to input into the database will change with time. As more information of a quantitative nature or more precise, accurate and with less bias information becomes available, older more qualitative data will be replaced and the resulting predictive model or associated statistics will be updated to reflect the new data.
Lavie [0055] Maintenance and Repair History 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation).)
receive a request to display data pertaining to one or more of the breakdown characteristic or the service;
(Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).)
determine data pertaining to the one or more of the breakdown characteristic or the service, based on a search of one or more breakdown profiles of the plurality of stored breakdown profiles; and
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
display, in real time and based on the breakdown profile, the data pertaining to the one or more of the breakdown characteristic or the service.
(Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).
Lavie  [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle in operation currently.)
Lavie does not teach   a service vehicle from a plurality of service vehicles to render the service;
Baalu teaches,
a service vehicle from a plurality of service vehicles to render the service;
(Baalu [Claim 4] wherein the request for the specified servicing time is submitted with the requests for bids, wherein receiving the bids includes receiving bids from the one or more vehicle service providers that can service at the requested service time.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Regarding Claim 2, 
Lavie and Baalu teach the system of Claim 1 as described earlier.
Lavie teaches,
prompt an input of a plurality of responses, wherein the plurality of responses identifies the breakdown characteristic;
(Lavie [0043]  The maintenance review module 110 receives all the pertinent information concerning vehicle usage and driving conditions, categorizes the information; inputs the information into a predictive function
Lavie [0083] the input data is a mix of in-vehicle sensor data, and manually input qualitative data
Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).)
Lavie does not teach determine that the service vehicle from the plurality of service vehicles has   a capability to perform the service to treat the current breakdown; and determine that the service vehicle from the plurality of service vehicles is within a threshold distance to the vehicle location.
Baalu teaches,
determine that the service vehicle from the plurality of service vehicles has the a capability to perform the service to treat the current breakdown; and
(Baalu [Claim 4] wherein the request for the specified servicing time is submitted with the requests for bids, wherein receiving the bids includes receiving bids from the one or more vehicle service providers that can service at the requested service time.
Baalu [0065] Based on the review, the VSP may determine whether staffing is available to service the vehicle, whether parts are available, when parts or personnel will be available, and other like administrative and business-related issues.)
determine that the service vehicle from the plurality of service vehicles is within a threshold distance to the vehicle location.
(Baalu [0071]  may be sorted by ...distance from the vehicle's current location
Baalu [0059] To additionally refine the number of VSPs presented to the vehicle occupant, the VSPs within a geographic area may be searched and identified. In some embodiments, a default geographic area and/or distance may be used, which may be defined by the vehicle manufacturer (the OEM). In some embodiments, the geographic distance may be based on a geographic radius. Alternatively, the geographic area may be defined by a vehicle user. As non-limiting examples, the user may define the geographic area based on a certain distance or radius, as within a specified geographic boundary (e.g., state, city, county, or zip code), and/or as on a particular road.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Regarding Claim 3, 
Lavie and Baalu teach the system of Claim 1 as described earlier.
Lavie does not teach receive and store one or more weighted scores associated with the service vehicle or the service rendered.
Baalu teaches,
receive and store one or more weighted scores associated with the service vehicle or the service rendered.
(Baalu [0071] The bids may be received by the auction module 206 which may determine one or more parameters by which to sort the bid results  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Regarding Claim 4, 
Lavie and Baalu teach the system of Claim 3 as described earlier.
Lavie does not teach determine, based on one or more of the vehicle location, the vehicle profile, the breakdown characteristic, and the service rendered, one or more weights respectively associated with one or more factors; receive an input of a value for each of the one or more factors; determine, based on the one or more weights and values for the one or more factors, a weighted score of the one or more weighted scores.
Baalu teaches,
  determine, based on one or more of the vehicle location, the vehicle profile, the breakdown characteristic, and the service rendered, one or more weights respectively associated with one or more factors; receive an input of a value for each of the one or more factors;
(Baalu [0071] The bids may be received by the auction module 206 which may determine one or more parameters by which to sort the bid results (block 602). For example, and without limitation, the bids from the one or more VSPs may be sorted by bid amount (e.g., price), distance from the vehicle's current location, or availability (including immediate availability). In some embodiments, the user may predefine one or more preferred sorting parameters.)
determine, based on the one or more weights and values for the one or more factors, a weighted score of the one or more weighted scores.
(Baalu [0071] The bids may be received by the auction module 206 which may determine one or more parameters by which to sort the bid results  
Baalu [0073] Based on one or more parameters, the bids may be sorted by the auction module 206 (block 604). In some embodiments, the bids may be sorted by multiple parameters. For example, the bids may be sorted by bid amount and distance such that the one or more VSPs who are closest to the vehicle's location and who are cost effective (e.g., having the lowest bids) are presented to the vehicle occupant. Of course, any number of multiple parameters may be used.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Regarding Claim 5, 
Lavie and Baalu teach the system of Claim 4 as described earlier.
Lavie does not teach wherein the one or more factors comprise one or more of a service cost, an acceptance rate, an on-time score, a service performance score, an extra cost, or a user feedback score.
Baalu teaches,
    wherein the one or more factors comprise one or more of a service cost, an acceptance rate, an on-time score, a service performance score, an extra cost, or a user feedback score.
(Baalu [0071] The bids may be received by the auction module 206 which may determine one or more parameters by which to sort the bid results (block 602). For example, and without limitation, the bids from the one or more VSPs may be sorted by bid amount (e.g., price), distance from the vehicle's current location, or availability (including immediate availability). In some embodiments, the user may predefine one or more preferred sorting parameters. 
Baalu  [0072] In some embodiments, at least one sorting parameter may be based on reviews of the service)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Regarding Claim 6, 
Lavie and Baalu teach the system of Claim 1 as described earlier.
Lavie  teaches,
receive a request to display data pertaining to one or more of f-the vehicle, a breakdown characteristic, a service, or   service vehicle;
(Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).)
	determine the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle, based on a search of one or more vehicle profiles of the plurality of stored vehicle profiles;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
	display, in real time and based on the vehicle profile, the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle.
(Lavie [0044]  the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).
Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0078] Available information to input into the database will change with time.)
Regarding Claim 7, 
Lavie and Baalu teach the system of Claim 6 as described earlier.
Lavie  teaches,
  wherein the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle includes weather and traffic affecting the vehicle, the breakdown characteristic, the service, or the service vehicle.
(Lavie [Abstract] The estimates can be based on one or more of in-vehicle sensor measurements during vehicle usage, external observations such as weather and traffic and road conditions and manually or digitally input maintenance and service reports.)
Regarding Claim 8, 
Lavie and Baalu teach the system of Claim 6 as described earlier.
Lavie  teaches,
        determining the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle, is further based on a search of one or more breakdown profiles of the plurality of stored breakdown profiles;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
Regarding Claim 9, 
Lavie and Baalu teach the system of Claim 1 as described earlier.
Lavie  teaches,
          identify, from a plurality of stored service profiles, a service profile based on the service rendered;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
 Lavie  [0102] In the historical vehicle maintenance and service database, there must exist actual maintenance and service records for many vehicles.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
update, in real time, the identified service profile based on one or more of: the vehicle location, the breakdown characteristic, the service rendered, and the determined service vehicle;
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0078] Available information to input into the database will change with time. As more information of a quantitative nature or more precise, accurate and with less bias information becomes available, older more qualitative data will be replaced and the resulting predictive model or associated statistics will be updated to reflect the new data.
Lavie [0055] Maintenance and Repair History 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation).)
receive a request to display data pertaining to one or more of   vehicle,  breakdown characteristic,  service, or a  service vehicle;
(Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).)
determining data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle, based on a search of one or more service profiles of the plurality of stored breakdown profiles; and
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
displaying, in real time and based on the service profile, the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle.
(Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).
Lavie  [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle in operation currently.)
Regarding Claim 10, 
Lavie and Baalu teach the system of Claim 1 as described earlier.
Lavie  teaches,
forecast a future breakdown of an identified vehicle based on the vehicle profile of the identified vehicle, wherein the forecasting ef-the future breakdown includes comprises determining at least a future breakdown characteristic of the identified vehicle during the forecasted future breakdown.
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0009] In an embodiment of this invention, it is an object to create a better method of predicting parts longevity as well as predicting required maintenance of vehicles and vehicle parts.
Lavie [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle)
         Regarding Claim 11, 
Lavie and Baalu teach the system of Claim 10 as described earlier.
Lavie  teaches,
wherein the forecasting  the future breakdown further includes comprises determining a future vehicle location during associated with the forecasted future breakdown.
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation)
Lavie [0032] one of the goals is to predict the minimal maintenance needed to be performed to keep a vehicle at peak or acceptable operating conditions. It is desirable to extend the maintenance periods over manufacturer specifications if possible and safe. Maintenance required is a function, for example, of what kind of vehicle was being driven, the age and condition of the vehicle, the location, road or terrain conditions driven over and previous maintenance conducted on the vehicle. The cost of maintenance, for example, is a function of the location of the maintenance (regional variation in parts costs and labor costs), whether the maintenance is scheduled and the parts that need to be replaced.)
Claim 12 is rejected on the same basis as Claim 1.
Claim 13 is rejected on the same basis as Claim 2.
Claim 14 is rejected on the same basis as Claim 3.
Claim 15 is rejected on the same basis as Claim 4.
Claim 16 is rejected on the same basis as Claim 6.
Claim 17 is rejected on the same basis as Claim 10.
Claim 18 is rejected on the same basis as Claim 11.
Claim 19 is rejected on the same basis as Claim 1.
Claim 20 is rejected on the same basis as Claim 18.
Response to Remarks
Applicant's arguments filed on September 25, 2020 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101

The Applicant states:
“The Office Action alleges that the above-recited features recite the abstract idea of a mental process, and allegedly "the same kind of cognitive steps a physician goes through mentally to diagnose and treat a patient." See Office Action at p. 8. Applicant respectfully disagrees.."
Examiner responds:
Examiner has changed the abstract idea subclassification from mental process to commercial or legal interactions.
The limitations clearly relate to managing transactions/interactions between a vehicle owner and repair provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a request to treat a breakdown  or determine service to treat a breakdown recite a  commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The judicial exception is not integrated into a practical application as they are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.   
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Lavie (“SYSTEM AND METHOD FOR SCHEDULING VEHICLE MAINTENANCE AND SERVICE”, U.S. Publication Number: 2016/0133066 A1)
Baalu (“VEHICLE SERVICE AUCTION SYSTEMS AND METHODS”, U.S. Publication Number: 2013/0338873 A1)
Applicant’s remarks regarding the rejection is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.
 

Prior Art Cited But Not Applied




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hanson (“ACCIDENT DETECTION AND RECOVERY”, U.S. Patent Number: 9773281  B1) proposes an accident detection and recovery computing system may be configured to determine that vehicle accidents have occurred, collect and analyze accident characteristics and other related data, and providing customized accident recovery services.
Leise (“METHOD AND SYSTEM FOR CATEGORIZING VEHICLE TREATMENT FACILITIES INTO TREATMENT COMPLEXITY LEVELS”, U.S. Patent Number: 9208526 B1) proposes determining a vehicle treatment facility for treating a damaged vehicle after a crash, several treatment facilities within a predetermined distance of the damaged vehicle are categorized by treatment complexity level.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697